                                                  185 Filed 05/06/20
                  Case 7:12-cr-00739-KMK Document 186       05/05/20 Page 1 of 1




                                      CALHOUN 8c LAWRENCE,                  LLP
                                               ATTORNEYS AT LAW
                                                   81 MAIN STREET
                                                     SUITE 504
                                           WHITE PLAINS, NEW YORK 10601
CLINTON W. CALHOUN, III*                                                                     (914) 946-5900
KERRY A. LAWRENCE**
                                                                                           FAX (914) 946-5906
REBECCA R. BROWN**


 ALSO ADMITTED IN VA & DC                      May 5, 2020
 ALSO ADMITTED IN CT




       BY ECF
       Hon. Kenneth M. Karas
       United States District Judge
       United States Courthouse
       300 Quarropas Street
       White Plains, NY 10601

                 Re:    United States v. Carlos Reyes
                        12 Cr. 739 (KMK)
                        Request for Re-assignment

       Dear Judge Karas:

               I previously represented Carlos Reyes pursuant to a CJA assignment. Mr. Reyes pleaded
       guilty to a narcotics conspiracy and there have been two violation proceedings against him. He is
       presently incarcerated at the Orange County Jail.

               Mr. Reyes has contacted me to assist him in obtaining compassionate release to home
       confinement from the BOP and/or the Court because of the COVID-19 virus and his underlying
       health issues. At my advice, he will apply for an administrative order of release before any
       formal motion is made.

                I therefore respectfully request that I be reassigned pursuant to CJA to represent Mr.
       Reyes for this purpose, nunc pro tune to April 20, 2020, when contact from Mr. Reyes began as
       to this issue.

                 I appreciate Your Honor's consideration of this request.

      Granted.                                 Respectfully submitted,

      So Ordered.

                                               Clinton W. Calhoun, III

      5/5/20
